IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0942
                            Filed February 16, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WALTER BROWN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Andrea Dryer,

Judge.



      A defendant appeals his conviction and sentence for possession with intent

to deliver. AFFIRMED.



      Richard Hollis, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



      Considered by May, P.J., and Schumacher and Badding, JJ.
                                          2


SCHUMACHER, Judge.

       Walter Brown appeals his conviction and sentence for possession with

intent to deliver. He claims the district court violated his due process rights by not

conducting an in-person plea colloquy. He also contends the court improperly

sentenced him to prison, rather than a term of probation. Brown does not meet

the “good cause” threshold for a direct appeal of his plea. The district court did not

abuse its discretion when sentencing Brown. We affirm.

I.     Background Facts & Proceedings

       Brown was charged by trial information in February 2020 for possession of

a controlled substance with intent to deliver following the execution of a search

warrant that led to the discovery of foil packets containing heroin.1 On March 12,

2021, Brown filed a document captioned “Written Guilty Plea and Waiver of Rights

(Alford Plea)” for possession with intent to deliver, in violation of Iowa Code section

124.401(1)(c)(1) (2018), a class “C” felony, as charged in the trial information.2

       Brown’s written plea waived his right to an in-person plea colloquy. He did

not file a motion in arrest of judgment, although the written plea advised him of the

requirement to do so if he wished to challenge his plea. The district court held a

sentencing hearing on July 8. Brown appeared personally for the sentencing.

Defense counsel noted there were no pending motions and no legal reason that

sentencing could not proceed. Brown provided a statement of allocution. The




1The search warrant was executed in 2018 but charges were not filed until 2020.
2An Alford plea allows the defendant to consent to imposition of a sentence without
admitting their participation in the acts constituting the crime. See North
Carolina v. Alford, 400 U.S. 25, 37 (1970).
                                         3


court sentenced Brown to an indeterminate ten-year period of incarceration.

Brown appeals.

II.    Discussion

       Brown claims the district court violated his due process rights by failing to

conduct an in-person plea colloquy, therefore preventing him from entering into the

plea knowingly and voluntarily. Brown argues that because his plea was in writing,

rather than in-person, there “were no guilty plea proceedings” and such constitutes

reversible error. Brown also contends the district court failed to consider the goal

of rehabilitation when sentencing him to a term of incarceration rather than

probation.

       A.     Plea Colloquy

       Brown alleges the district court violated his due process rights by failing to

provide an in-person plea colloquy. He acknowledges the lack of a motion in arrest

of judgment, arguing his failure to file such motion is excused because his

advisement of the necessity to file a motion was in writing, rather than in person.

We look to whether Brown demonstrated good cause to appeal under Iowa Code

section 814.6 (2021). This section prohibits direct appeal from guilty pleas unless

the defendant can show good cause. Iowa Code § 814.6(1)(a)(3). The statute,

effective July 1, 2019, provides two exceptions to the prohibition from appealing

guilty pleas: (1) class “A” felonies or (2) when the defendant establishes “good

cause.” Id. § 814.6(1)(a)(3). Because Brown entered a plea to a class “C” felony,

the first exception does not apply.

       The second alternative permits an appeal only upon a showing of “good

cause.” Id. § 814.6(1)(a)(3). Our supreme court has held that good cause means
                                         4

“a legally sufficient reason.” State v. Damme, 944 N.W.2d 98, 104 (Iowa 2020). A

legally sufficient reason is a ground that potentially would afford the defendant

relief. State v. Tucker, 959 N.W.2d 140, 149 (Iowa 2021). “[W]hat constitutes

good cause is context-specific.” Damme, 944 N.W.2d at 104.

      Brown was sentenced on July 8, 2021. As such, the statutory amendments

of section 814.6 apply. See State v. Macke, 933 N.W.2d 226, 228 (Iowa 2019)

(finding that the amendments to section 814.6 affect only those whose judgment

and sentence was entered after July 1, 2019). As noted, Brown attacks the plea

itself, claiming he did not enter the plea knowingly and voluntarily because the

court did not hold an in-person plea colloquy.3

      Our supreme court has rejected a similar claim. In State v. Tucker, the

defendant asked the court to expand the concept of good cause to include a claim

that a plea was not intelligently and voluntarily made. 959 N.W.2d at 153. The

court rejected the argument, noting,



3 Brown does not challenge the Iowa Supreme Court’s authority to alter the criminal
rules of procedure by administrative order due to the COVID-19 pandemic. While
Brown argues that “there were no guilty plea proceedings” because Brown’s plea
was in writing, Iowa Supreme Court administrative orders in effect at the time the
district court accepted Brown’s plea permitted the acceptance of felony pleas in
writing. See Iowa Supreme Ct. Supervisory Order, In the Matter of Ongoing
Preparation for Coronavirus/COVID-19 Impact on Court Services (Mar. 14, 2020);
Iowa Supreme Ct. Supervisory Order, In the Matter of Ongoing Provisions For
Coronavirus/COVID-19 Impact on Court Services (May 22, 2020); Iowa Supreme
Ct. Supervisory Order, In the Matter of Ongoing Provisions For
Coronavirus/COVID-19 Impact on Court Services pmbl. (Nov. 10, 2020); Iowa
Supreme Ct. Supervisory Order, In the Matter of Ongoing Provisions For
Coronavirus/COVID-19 Impact on Court Services (Nov. 24, 2020); Iowa Supreme
Ct. Supervisory Order, In the Matter of Lessons Learned From the Judicial Branch
Response To COVID-19 (Apr. 28, 2021); Iowa Supreme Ct. Supervisory Order, In
the Matter of Ongoing COVID-19 Iowa Judicial Branch Court Services and
Processes Continued to January 1, 2022 (June 21, 2022).
                                          5


       A legally sufficient reason to appeal as a matter of right is a reason
       that, at minimum, would allow a court to provide some relief on direct
       appeal. Here, there is no such possibility. Tucker pleaded guilty and
       requested immediate sentencing. He waived his right to file a motion
       in arrest of judgment. His failure to file a motion in arrest of judgment
       precludes appellate relief. See Iowa R. Crim. P. 2.24(3)(a) (“A
       defendant’s failure to challenge the adequacy of a guilty plea
       proceeding by motion in arrest of judgment shall preclude the
       defendant’s right to assert such challenge on appeal.”).

Id. (emphasis added).

       Brown did not request immediate sentencing. However, he failed to file a

motion in arrest of judgment challenging his plea even though the written plea

informed him of the necessity of filing one. We determine Brown has failed to

demonstrate good cause for the appeal of his plea. Given the lack of a motion in

arrest of judgment, this court cannot afford Brown relief.

       B.     Sentencing

       Brown claims the district court failed to consider a sentence that would

rehabilitate him, as required under Iowa Code section 901.5. As a result, he claims

his imprisonment violates his due process rights. However, Brown’s briefing fails

to include any supporting authority for his assertion that the district court’s

sentence violates his due process rights.4

       A defendant cannot merely utter constitutional phrases and transform their

claim into a constitutional violation. As such, we could consider this claim waived.

See Iowa R. App. P. 6.903(2)(g)(3). Brown does not explain how the court’s

alleged failure to properly weigh statutory factors in sentencing constitutes a due

process violation rather than the normal standard of abuse of discretion. Because


4 Brown argues that sentencing implicates due process. While true, it is insufficient
to explain how his sentence violates his due process rights.
                                           6


Brown concedes that this claim of error could be considered an abuse of discretion

by the sentencing court, and because the claim more appropriately falls under that

analysis, we consider the merits as an abuse-of-discretion claim.

       “We review the district court’s sentence for an abuse of discretion.” State

v. Hill, 878 N.W.2d 269, 272 (Iowa 2016) (citation omitted). “A district court abuses

its discretion when it exercises its discretion on grounds clearly untenable or to an

extent clearly unreasonable. A district court’s ‘ground or reason is untenable when

it is not supported by substantial evidence or when it is based on an erroneous

application of the law.’” Id. (citations omitted).

       Sentences are presumed valid when they fall within the statutory

parameters. State v. Hopkins, 860 N.W.2d 550, 554 (Iowa 2015). District courts

should consider all relevant factors when considering what sentence to impose,

including, but not limited to, “the nature of the offense, the attending

circumstances, defendant’s age, character and propensities and chances of his

reform.” State v. Leckington, 713 N.W.2d 208, 216 (Iowa 2006) (citation omitted).

Importantly, “[t]he courts owe a duty to the public as much as to defendant in

determining a proper sentence.” Id. (quoting State v. August, 589 N.W.2d 740,

744 (Iowa 1999)); see also Iowa Code § 901.5 (noting that the court should

determine what sentence “will provide maximum opportunity for the rehabilitation

of the defendant, and for the protection of the community from further offenses by

the defendant”).

       At sentencing, the district court considered Brown’s previous convictions

and indicated, “Brown does have a significant substance abuse addiction.” The

court also considered Brown’s age, who was sixty-seven years old at the time of
                                          7


sentencing. The court noted that, “under many circumstances, I would agree that

Mr. Brown would be an appropriate candidate for probation supervision.”

However, the court weighed those considerations against the “numerous and . . .

serious” pretrial supervision violations Brown committed, which mostly involved

repeated drug violations, and sentenced Brown to an indeterminate ten years of

incarceration.

       The district court did not abuse its discretion when sentencing Brown. We

have consistently held that courts may consider whether the defendant would be

a good candidate for probation. See State v. Carlson, No. 19-2113, 2021 WL

210702, at *2 n.2 (Iowa Ct. App. Jan. 21, 2021) (collecting cases). Here, the district

court considered mitigating factors, like Brown’s addiction and age, and concluded

that probation would not benefit Brown based on his repeated violations of pretrial

release. The sentence imposed fell within the statutory parameters. The court did

not abuse its discretion. We affirm.

       AFFIRMED.